THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 27th
day of August, 2014, the cause upon appeal to revise or reverse your judgment between

                           NOBLE LEE BARRETT, JR., Appellant

                         NO. 12-13-00185-CR; Trial Court No. 30867

                                  Opinion by Bill Bass, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

      It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to delete the order requiring NOBLE LEE BARRETT, JR., to reimburse
Anderson County for his court appointed attorney’s fees; and as modified, the trial court’s
judgment is affirmed; and that this decision be certified to the trial court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 17th day of February, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk